DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 9/15/2022, with respect to the rejection(s) of claim(s) 1-4, 7-8, 10-14, 17, 18 and 20 under 35 USC § 102(a) based on Crankshaw have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. § 103  is made over Crankshaw in view of the newly applied Jespersen reference, which addresses the new limitations applicant has added to claims 1 and 12.  
Applicant persuasively argues that Crankshaw does not disclose that the container transport system including a top conveyor spaced apart from a bottom conveyor, wherein the spacing between the top and bottom conveyors is adjustable and set based on a height of the at least one container, and where the at least one rotatable label securing apparatus is positioned between the top conveyor and bottom conveyor.
However, Jespersen discloses that the container transport system including a top conveyor (holding belt conveyor 34) spaced apart from a bottom conveyor (conveyor 32), wherein the spacing between the top and bottom conveyors is adjustable and set based on a height of the at least one container, and where the at least one rotatable label securing apparatus is positioned between the top conveyor and bottom conveyor.  See especially column 2, lines 31-51 and marked up Figure 2 below, disclosing:
The top portion of the container 50 is compressed by holding belt 34 which advances in direction and rate R1, which for purposes of this embodiment is equal to R2. In this manner, the top and bottom of the container 50 advance at the same rate and permit container 50 to be held in a fixed, stable position relative to conveyor belt 32. Holding belt 34 rotates on a set of pulleys, one shown at 40, and the other pulley not shown. Pulley 40 conventionally rotates on shaft 42. The pulley 40 and pulley shaft 42 are connected to bracket 77 which further is attached to telescoping tubes 76 and 78. Tube 76 may telescope with respect to tube 78 upon rotation of horizontal adjuster handle 70, which consequently rotates horizontal adjuster shaft 72 received in adjuster bracket 74. Accordingly, holding belt 34 may be moved back and forth across the width of the conveyor belt; this range of movement allows a variety of different sized and shaped containers to be accommodated by the device. Similar alternative configurations which allow similar ranges of movement may also be used to implement the invention.


    PNG
    media_image1.png
    562
    849
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the container transport system including a top conveyor spaced apart from a bottom conveyor, wherein the spacing between the top and bottom conveyors is adjustable and set based on a height of the at least one container, and where the at least one rotatable label securing apparatus is positioned between the top conveyor and bottom conveyor as taught by Jespersen in order to provide a range of movement that allows a variety of different sized and shaped containers to be accommodated by the device

Applicant's arguments filed 9/15/2022  have been fully considered but the substance of the arguments are not persuasive with respect to the obviousness rejections of claims 6, 16, and 19 under 35 U.S.C. § 103 based on Crankshaw when modified by newly applied Jespersen reference.  The newly applied Jespersen reference is being utilized to address the new limitations in parent claims 1 and 12.  
Applicant argues that the feature of  "the first rotatable labeling securing apparatus and the second rotatable label securing apparatus rotate independently of each other," as in claims 6 and 16, is not simply an obvious separation of parts, but rather has a non-obvious and technical function.  Similarly, applicant argues that the feature of "the at least one rotatable label securing apparatus is configured for passive movement," is not simply an obvious separation of parts, but rather configuring the label securing apparatus 20 for passive movement requires a specific system distinguishable from active movement to ensure that passive label securing apparatus 20 is configured to sufficiently rotate to engage with a second container 32.  However, the examiner disagrees.  
With respect to claims 6 and 16, as previously noted, MPEP 2144.04 V. C  recites that making the parts separable is generally obvious.  In addition, other rationales from MPEP 2144.04 support the analysis of obvious.  For example, MPEP 2144.04 II A recites that “Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired”.  In this case, separation the operation of the first and second rotatable label securing apparatus such that they rotate independently of each other would also fit into the analysis of In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  Because separation of the rotation did not result in retention of the element, the separation is obvious if tight synchronization is not desired.  
Similarly, with respect to claim 19, Crankshaw discloses that the rotary elements are “rotated in timed relationship with the conveyor”.  However, as previously noted, MPEP 2144.04 V. C  recites that making the parts separable is generally obvious.  In addition, other rationales from MPEP 2144.04 support the analysis of obvious.  For example, MPEP 2144.04 II A recites that “Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired”.  In this case, separating the operation of the rotary elements by making the rotary elements passive would also fit into the analysis of In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  Because separation of the rotation by making the rotary elements passive relative to the conveyor and other driven elements did not result in retention of the driven element, the separation is obvious if tight synchronization with the conveyor is not desired.  

Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive with respect to the substance of the obviousness rejections of claims 5, 9, and 15 under 35 U.S.C. § 103 based on the combination of Crankshaw, newly applied Jespersen and Von Hofe.  Applicant argues in part that “As described above, Crankshaw fails to teach, suggest, or disclose, inter alia, a side wrap labeling apparatus this includes both top and bottom conveyors which are height adjustable and which transport the container through the label securing apparatus, as recited in claim 1.”  However, newly applied Jespersen has been applied to address this feature for both claims 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-8, 10-11 and 12-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crankshaw (US 4473429 A) and Jespersen (US 6253438 B1)
As to claim 1, Crankshaw discloses a side wrap labeling machine (see the title, reciting “High speed wrap around label applicator and method”), comprising: 
a container transport system (see conveyor 17, as well as conveyor 21) for moving at least one container from an input end of the side wrap labeling machine to an output end; 
a label dispensing apparatus (label applicator 11) which dispenses at least one label and places the at least one label on a side of each container traversing the container transport system; and 
at least one rotatable label securing apparatus (rotary elements 69) which includes at least one container engaging feature/element having a continuous surface (peripheral recesses 71) which is shaped to correspond with the side of the container and affix the entire label thereto,
wherein the at least one rotatable label securing apparatus is configured to secure the container and the label as they traverse the container transport system (see column 4, line 67 to column 5, line, disclosing “The rotary elements 69 are synchronously rotated in timed relationship with the conveyor 17, the articles 15 and to each other so that each of the articles 15 is partially received within opposed recesses 71 of the rotary elements as shown in FIG. 4 to press the end portions of the label 13 circumferentially around and into engagement with the article 15.”).
Crankshaw does not disclose that the container transport system including a top conveyor spaced apart from a bottom conveyor, wherein the spacing between the top and bottom conveyors is adjustable and set based on a height of the at least one container, and where the at least one rotatable label securing apparatus is positioned between the top conveyor and bottom conveyor.
However, Jespersen discloses that the container transport system including a top conveyor (holding belt conveyor 34) spaced apart from a bottom conveyor (conveyor 32), wherein the spacing between the top and bottom conveyors is adjustable and set based on a height of the at least one container, and where the at least one rotatable label securing apparatus is positioned between the top conveyor and bottom conveyor.  See especially column 2, lines 31-51 and marked up Figure 2 below, disclosing:
The top portion of the container 50 is compressed by holding belt 34 which advances in direction and rate R1, which for purposes of this embodiment is equal to R2. In this manner, the top and bottom of the container 50 advance at the same rate and permit container 50 to be held in a fixed, stable position relative to conveyor belt 32. Holding belt 34 rotates on a set of pulleys, one shown at 40, and the other pulley not shown. Pulley 40 conventionally rotates on shaft 42. The pulley 40 and pulley shaft 42 are connected to bracket 77 which further is attached to telescoping tubes 76 and 78. Tube 76 may telescope with respect to tube 78 upon rotation of horizontal adjuster handle 70, which consequently rotates horizontal adjuster shaft 72 received in adjuster bracket 74. Accordingly, holding belt 34 may be moved back and forth across the width of the conveyor belt; this range of movement allows a variety of different sized and shaped containers to be accommodated by the device. Similar alternative configurations which allow similar ranges of movement may also be used to implement the invention.


    PNG
    media_image1.png
    562
    849
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the container transport system including a top conveyor spaced apart from a bottom conveyor, wherein the spacing between the top and bottom conveyors is adjustable and set based on a height of the at least one container, and where the at least one rotatable label securing apparatus is positioned between the top conveyor and bottom conveyor as taught by Jespersen in order to provide a range of movement that allows a variety of different sized and shaped containers to be accommodated by the device.

As to claim 2, Crankshaw discloses wherein the at least one rotatable label securing apparatus includes four container engaging features/elements.  See especially Figure 4, reproduced below, showing at least four opposed recesses 71 on rotary element 69.

    PNG
    media_image2.png
    339
    381
    media_image2.png
    Greyscale


As to claim 3, Crankshaw discloses wherein the at least one rotatable label securing apparatus defines a star wheel configuration.  Compare Figure 4 of Crankshaw, reproduced above, with applicant’s own Figures 8 and 9.

As to claim 4, Crankshaw discloses wherein the at least one rotatable label securing apparatus includes first and second rotatable label securing apparatuses each having at least one container engaging feature/element.  See Figure 4, reproduced above, which shows first and second rotatable label securing apparatuses.  See also column 4, lines 62-64, reciting “identical rotary elements 69 located downstream of the label retaining station and on opposite sides of the conveyor 17.”

As to claim 6, Crankshaw does not disclose that the first rotatable labeling securing apparatus and the second rotatable label securing apparatus rotate independently of each other.
Crankshaw, as discussed above, discloses that the first rotatable labeling securing apparatus and the second rotatable label securing apparatus rotate opposite of each other.  However, the rotation is synchronous.  See column 4, line 67 to column 5, line 5, disclosing that “The rotary elements 69 are synchronously rotated in timed relationship with the conveyor 17, the articles 15 and to each other so that each of the articles 15 is partially received within opposed recesses 71 of the rotary elements as shown in FIG. 4 to press the end portions of the label 13 circumferentially around and into engagement with the article 15.”  
  However, making parts separable or integral is obvious.  MPEP 2144.04.  In this case, enabling the first rotatable labeling securing apparatus and the second rotatable label securing apparatus to rotate independently would be an example of an obvious separation of the parts. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have the first rotatable labeling securing apparatus and the second rotatable label securing apparatus rotate independently of each other because Crankshaw, as discussed above, discloses that the first rotatable labeling securing apparatus and the second rotatable label securing apparatus rotate opposite of each other and making the rotations separable such that the rotation is independent would have been an obvious separation of parts.

As to claim 7, Crankshaw is capable of using labels such that the at least one rotatable label securing apparatus is configured to secure up to a 180 degree label.  See column 4, line 67 to column 5, line 5, disclosing that “The rotary elements 69 are synchronously rotated in timed relationship with the conveyor 17, the articles 15 and to each other so that each of the articles 15 is partially received within opposed recesses 71 of the rotary elements as shown in FIG. 4 to press the end portions of the label 13 circumferentially around and into engagement with the article 15.”  Therefore, because Crankshaw discloses pressing circumferentially, Crankshaw is structurally capable of securing up to 180 degrees as well.  See MPEP 2114 and 2115.

As to claim 8, Crankshaw is structured such that the at least one rotatable label securing apparatus is configured to secure a first container traversing the container transport system and self-align in order to secure a second container traversing the container transport system a distance behind the first container.  See column 2, lines 4-12, disclosing “Accordingly, for a given degree of angular misalignment between the longitudinal axis of the label and the reference line, the amount of offset between these lines at the end portions of the label is cut in half.  By reducing this error by a factor of approximately 2, the label end portions are more likely to be applied to the article within the allowable tolerances, such as within an annular groove on the article periphery.”  See also column 4, line 67 to column 5, line 5, disclosing that “The rotary elements 69 are synchronously rotated in timed relationship with the conveyor 17, the articles 15 and to each other so that each of the articles 15 is partially received within opposed recesses 71 of the rotary elements as shown in FIG. 4 to press the end portions of the label 13 circumferentially around and into engagement with the article 15.”  

As to claim 10, Crankshaw discloses wherein the at least one container engaging feature/element defines a curved surface.  See recesses 71, which correspond to the shape of articles 15, which are disclosed as being “cylindrical”.  See column 3, lines 47-50, disclosing “Although the articles 15 can be of any configuration, in the embodiment shown in FIGS. 1-4, the articles 15 are cylindrical.”  See also column 4, line 64, to column 5, line 5, disclosing “Each of the rotary elements 69 has multiple peripheral recesses 71 for partially receiving the article 15 as shown in FIGS. 1 and 4.  The rotary elements 69 are synchronously rotated in timed relationship with the conveyor 17, the articles 15 and to each other so that each of the articles 15 is partially received within opposed recesses 71 of the rotary elements as shown in FIG. 4 to press the end portions of the label 13 circumferentially around and into engagement with the article 15.”

As to claim 11, Crankshaw discloses wherein the curved surface of the at least one container engaging feature/element is dimensioned to secure a similarly dimensioned container.  See also column 4, line 64, to column 5, line 5, disclosing “Each of the rotary elements 69 has multiple peripheral recesses 71 for partially receiving the article 15 as shown in FIGS. 1 and 4.  The rotary elements 69 are synchronously rotated in timed relationship with the conveyor 17, the articles 15 and to each other so that each of the articles 15 is partially received within opposed recesses 71 of the rotary elements as shown in FIG. 4 to press the end portions of the label 13 circumferentially around and into engagement with the article 15.”

As to claim 12, Crankshaw discloses a method of affixing at least one label to at least one container, the method comprising: 
transporting the at least one container on a container transport system (see conveyor 17, as well as conveyor 21) from an input end of a container labeling apparatus to an output end; 
dispensing and placing the at least one label on a side of each container traversing the container transport system using a label dispensing apparatus (label applicator 11); and 
affixing the at least one label on the side of each container traversing the container transport system using at least one rotatable label securing apparatus (rotary elements 69), 
wherein the at least one rotatable label securing apparatus includes at least one container engaging feature/element having a continuous surface (peripheral recesses 71) which is shaped to correspond with the side of the container and affix the entire label thereto (see column 4, line 67 to column 5, line, disclosing “The rotary elements 69 are synchronously rotated in timed relationship with the conveyor 17, the articles 15 and to each other so that each of the articles 15 is partially received within opposed recesses 71 of the rotary elements as shown in FIG. 4 to press the end portions of the label 13 circumferentially around and into engagement with the article 15.”)
Crankshaw does not disclose that the container transport system including a top conveyor spaced apart from a bottom conveyor, wherein the spacing between the top and bottom conveyors is adjustable and set based on a height of the at least one container, and where the at least one rotatable label securing apparatus is positioned between the top conveyor and bottom conveyor.
However, Jespersen discloses that the container transport system including a top conveyor (holding belt conveyor 34) spaced apart from a bottom conveyor (conveyor 32), wherein the spacing between the top and bottom conveyors is adjustable and set based on a height of the at least one container, and where the at least one rotatable label securing apparatus is positioned between the top conveyor and bottom conveyor.  See especially column 2, lines 31-51 and marked up Figure 2 below, disclosing:
The top portion of the container 50 is compressed by holding belt 34 which advances in direction and rate R1, which for purposes of this embodiment is equal to R2. In this manner, the top and bottom of the container 50 advance at the same rate and permit container 50 to be held in a fixed, stable position relative to conveyor belt 32. Holding belt 34 rotates on a set of pulleys, one shown at 40, and the other pulley not shown. Pulley 40 conventionally rotates on shaft 42. The pulley 40 and pulley shaft 42 are connected to bracket 77 which further is attached to telescoping tubes 76 and 78. Tube 76 may telescope with respect to tube 78 upon rotation of horizontal adjuster handle 70, which consequently rotates horizontal adjuster shaft 72 received in adjuster bracket 74. Accordingly, holding belt 34 may be moved back and forth across the width of the conveyor belt; this range of movement allows a variety of different sized and shaped containers to be accommodated by the device. Similar alternative configurations which allow similar ranges of movement may also be used to implement the invention.


    PNG
    media_image1.png
    562
    849
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the container transport system including a top conveyor spaced apart from a bottom conveyor, wherein the spacing between the top and bottom conveyors is adjustable and set based on a height of the at least one container, and where the at least one rotatable label securing apparatus is positioned between the top conveyor and bottom conveyor as taught by Jespersen in order to provide a range of movement that allows a variety of different sized and shaped containers to be accommodated by the device.


As to claim 13, Crankshaw discloses wherein the at least one rotatable label securing apparatus is configured to secure a first container traversing the container transport system and self-align in order to secure a second container traversing the container transport system a distance behind the first container.  See column 2, lines 4-12, disclosing “Accordingly, for a given degree of angular misalignment between the longitudinal axis of the label and the reference line, the amount of offset between these lines at the end portions of the label is cut in half.  By reducing this error by a factor of approximately 2, the label end portions are more likely to be applied to the article within the allowable tolerances, such as within an annular groove on the article periphery.”  See also column 4, line 67 to column 5, line 5, disclosing that “The rotary elements 69 are synchronously rotated in timed relationship with the conveyor 17, the articles 15 and to each other so that each of the articles 15 is partially received within opposed recesses 71 of the rotary elements as shown in FIG. 4 to press the end portions of the label 13 circumferentially around and into engagement with the article 15.”  

As to claim 14, Crankshaw discloses wherein the at least one rotatable label securing apparatus includes first and second rotatable label securing apparatuses each having at least one container engaging feature/element.  See Figure 4, reproduced below, which shows first and second rotatable label securing apparatuses.  See also column 4, lines 62-64, reciting “identical rotary elements 69 located downstream of the label retaining station and on opposite sides of the conveyor 17.”  See also column 4, line 64, to column 5, line 5, disclosing “Each of the rotary elements 69 has multiple peripheral recesses 71 for partially receiving the article 15 as shown in FIGS. 1 and 4.  The rotary elements 69 are synchronously rotated in timed relationship with the conveyor 17, the articles 15 and to each other so that each of the articles 15 is partially received within opposed recesses 71 of the rotary elements as shown in FIG. 4 to press the end portions of the label 13 circumferentially around and into engagement with the article 15.”

    PNG
    media_image2.png
    339
    381
    media_image2.png
    Greyscale


As to claim 16, Crankshaw does not disclose that the first rotatable label securing apparatus and the second rotatable label securing apparatus rotate independently of each other.
Crankshaw, as discussed above, discloses that the first rotatable labeling securing apparatus and the second rotatable label securing apparatus rotate opposite of each other.  However, the rotation is synchronous.  See column 4, line 67 to column 5, line 5, disclosing that “The rotary elements 69 are synchronously rotated in timed relationship with the conveyor 17, the articles 15 and to each other so that each of the articles 15 is partially received within opposed recesses 71 of the rotary elements as shown in FIG. 4 to press the end portions of the label 13 circumferentially around and into engagement with the article 15.”  
  However, making parts separable or integral is obvious.  MPEP 2144.04.  In this case, enabling the first rotatable labeling securing apparatus and the second rotatable label securing apparatus to rotate independently would be an example of an obvious separation of the parts. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to that the first rotatable label securing apparatus and the second rotatable label securing apparatus rotate independently of each other because Crankshaw, as discussed above, discloses that the first rotatable labeling securing apparatus and the second rotatable label securing apparatus rotate opposite of each other and making the rotations separable such that the rotation is independent would have been an obvious separation of parts.

As to claim 17, Crankshaw discloses wherein the first rotatable label securing apparatus and the second rotatable label securing apparatus are oppositely positioned from each other.  See especially Figure 4, reproduced above.

As to claim 18, Crankshaw discloses wherein the at least one rotatable label securing apparatus is configured to rotate relative to a speed of the container traversing the container transport system.  See column 4, reciting that “The rotary elements 69 are synchronously rotated in timed relationship with the conveyor 17”

As to claim 19, Crankshaw does not disclose the at least one rotatable label securing apparatus is configured for passive movement.
However, Crankshaw, as discussed above, discloses that the first rotatable labeling securing apparatus and the second rotatable label securing apparatus rotate opposite of each other.  See the citations in claims 4 and 5 above.  Additionally, making parts separable or integral is obvious.  MPEP 2144.04.  In this case, enabling the at least one rotatable label securing apparatus to be configured for passive movement would be an example of an obvious separation of the parts. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have the at least one rotatable label securing apparatus is configured for passive movement would have been an obvious separation of parts.

As to claim 20, Crankshaw discloses that the container traverses the container transport system tangential to the at least one rotatable label securing apparatus.  See Figures 1 and 4, showing tangential traversing as claimed.

Claims 5, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crankshaw (US 4473429 A) as applied to claims 1-4, 6-8, 10-11 and 12-14, and 16-20 above, and further in view of Von Hofe (US 3,522,134).

As to claim 5, Crankshaw does not disclose that the second rotatable label securing apparatus is oppositely positioned from the first rotatable label securing apparatus (see Figure 4, reproduced above in the rejections under section 102a).
Crankshaw does not disclose that this is configured to secure a second label.
However, Von Hofe discloses that the second rotatable label securing apparatus is oppositely positioned from the first rotatable label securing apparatus and is configured to secure a second label.  Column 5, lines 10-16 discloses that “The labeling station 13 may be provided with one label applying drum for applying one label to each article, or may be provided with two label applying drums such as the drums 19, 20 shown in FIG. 1 of the drawings to enable the application of two labels simultaneously to each article, or to enable the production of the machine to be doubled as will be hereinafter explained.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that that the second rotatable label securing apparatus is oppositely positioned from the first rotatable label securing apparatus and is configured to secure a second label in order to enable the application of two labels simultaneously to each article in the labeler of Crankshaw as taught by the double labeler of Von Hofe.

As to claim 9, Crankshaw does not disclose that the container transport system includes at least one conveyor belt positioned in contact with the at least one container.
However, Von Hofe discloses that the container transport system includes at least one conveyor belt positioned in contact with the at least one container.  See Figure 1, items 11, 121 and 122, which is the conveyor and the pulleys, i.e., a conveyor belt, which is adjacent to the applicator drums 19 and 20, and which support containers or articles 12.  Such an arrangement enables the containers to be delivered to the label application stations.

As to claim 15, Crankshaw does not disclose that the first rotatable label securing apparatus and the second rotatable label securing apparatus secure two labels to the side of the container.
However, Von Hofe discloses that the first rotatable label securing apparatus and the second rotatable label securing apparatus secure two labels to the side of the container.  Column 5, lines 10-16 discloses that “The labeling station 13 may be provided with one label applying drum for applying one label to each article, or may be provided with two label applying drums such as the drums 19, 20 shown in FIG. 1 of the drawings to enable the application of two labels simultaneously to each article, or to enable the production of the machine to be doubled as will be hereinafter explained.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first rotatable label securing apparatus and the second rotatable label securing apparatus secure two labels to the side of the container in order to enable the application of two labels simultaneously to each article in the labeler of Crankshaw as taught by the double labeler of Von Hofe.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK